DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2 and subspecies i, I, b, and AA in the reply filed on 12/21/20 is acknowledged. 
No claims are withdrawn.
Applicant argues on pg. 2 that ¶107 of the specification does not exclude fig. 5D.
The Examiner respectfully notes that ¶107 does not include fig. 5D in the list of embodiments, and provides no clarification as to whether fig. 5D can be considered a “suitable type.” Therefore, Applicant’s argument is unpersuasive.
Information Disclosure Statement
The two information disclosure statements filed 4/22/20 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copies of EP 1083144, EP 1207371, EP 1340985 and WO 01/59465 were filed.
No copies of the European searches dated June 9, 2017 and August 1, 2019 have been filed.

No copy of “BURDEIT, Ultra-Low-Power Wireless Systems. IEEE Solid-State Circuits Magazine. 2015 June 25; Spring:18-28” has been filed.
Claim Objections
Claim 29 is objected to because of the following informalities:  
In claim 29, the phrase “the energy harvester” should be “an energy harvester.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the energy harvester" in line 2.  There is insufficient antecedent basis for this limitation in the claim, making it unclear what energy harvester is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patangay et al. (US 20080139951 A1, hereinafter Patangay).
As to claim 11, Patangay teaches a fluidic sensor (see fig. 5) comprising: 
a channel 144; 
a region configured to create turbulence in a fluid flowing in the channel (¶37 teaches turbulent flow in the channel, meaning that the claimed region is taught); and 
an inertial sensor 146 (an accelerometer - ¶37) disposed in proximity to the region and configured to detect motion of the fluid caused by the turbulence (as taught in ¶37).

As to claim 12, Patangay teaches read-out circuitry 148 configured to determine a characteristic of the fluid (i.e. a level of turbulence - ¶38) based on the detected motion (¶38-39 teach that the inertial sensor outputs a signal corresponding to a level of turbulence and that the read-out circuitry uses the signal to detect the presence of 

As to claim 18, Patangay teaches wherein the region comprises a corrugated region (see the corrugations of stent 142 – fig. 5).
 
Claim(s) 11-12, 17, 24 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patangay et al. under a second interpretation (US 20080139951 A1, hereinafter Patangay2).
The Examiner notes that the second interpretation of Patangay differs from the first interpretation in terms of which embodiment of Patangay is relied on.
As to claim 11, Patangay2 teaches a fluidic sensor (see fig. 3) comprising: 
a channel 28; 
a region configured to create turbulence in a fluid flowing in the channel (¶30 teaches turbulent flow in the channel, meaning that the claimed region is taught); and 
an inertial sensor 30 (an accelerometer - ¶32) disposed in proximity to the region and configured to detect motion of the fluid caused by the turbulence (as taught in ¶30).

As to claim 12, Patangay2 teaches read-out circuitry 24 configured to determine a characteristic of the fluid (i.e. a level of turbulence - ¶34) based on the detected motion (¶30 and ¶34).



As to claim 24, Patangay2 teaches a fluidic sensor comprising: 
a channel 28; 
a region configured to create turbulence in a fluid flowing in the channel (¶30 teaches that there is turbulence in the channel, meaning the claimed region is taught); 
an inertial sensor 30 (¶32) disposed in proximity to the region and configured to detect motion of the fluid caused by the turbulence (¶30 and ¶32); and 
a wireless input/output (I/O) interface 32 configured to transmit data indicative of the detected motion to an external device (¶35; the external device is not positively recited as part of the claimed apparatus; since the wireless I/O interface 32 transmits wireless signals, those signals are able to be picked up by an external device).

As to claim 30, Patangay2 teaches wherein the external device is configured to determine a characteristic of the fluid based on the data indicative of the detected motion (the external device is not positively recited as part of the claimed apparatus, and an external device is capable of making such a determination because the data from the inertial sensor is indicative of the motion detected by the inertial sensor).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patangay in view of Hoisington et al. (US 20090076665 A1, hereinafter Hoisington).
As to claim 14, Patangay teaches wherein the inertial sensor 146 comprises an accelerometer 146 configured to detect motion of the fluid caused by the turbulence (see ¶37), and wherein the read-out circuitry 148 is configured to determine the characteristic of the fluid based on the detected motion (see ¶38-39).
Patangay does not teach wherein the accelerometer is an angular accelerometer, and wherein the detected motion is angular motion.

Hoisington teaches the concept of an inertial sensor detecting motion imparted by a turbulent flow of fluid (¶63 teaches an aircraft 202 equipped with accelerometers for detecting linear and angular accelerations on all three axes in order to determine turbulence levels from the air),
wherein the inertial sensor is an angular accelerometer (as explained above with respect to ¶63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Patangay such that the turbulence level is determined using accelerometers for measuring linear and angular accelerations on all three axes as taught by Hoisington so as to measure the turbulence level more accurately.

As to claim 15, Patangay teaches wherein the inertial sensor 146 comprises an accelerometer 146 configured to detect motion of the fluid caused by the turbulence (see ¶37), and wherein the read-out circuitry 148 is configured to determine the characteristic of the fluid based on the detected motion (see ¶38-39).
Patangay does not teach wherein the accelerometer is a linear accelerometer, and wherein the detected motion is linear motion.
Regarding the claimed linear accelerometer and linear motion,
Hoisington teaches the concept of an inertial sensor detecting motion imparted by a turbulent flow of fluid (¶63 teaches an aircraft 202 equipped with accelerometers 
wherein the inertial sensor is an angular accelerometer (as explained above with respect to ¶63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Patangay such that the turbulence level is determined using accelerometers for measuring linear and angular accelerations on all three axes as taught by Hoisington so as to measure the turbulence level more accurately.

As to claim 19, Patangay teaches a fluidic sensor (fig. 5) comprising: 
a channel 144; and 
an accelerometer 146 (¶37) disposed in proximity to the channel, the angular accelerometer being configured to detect motion of a fluid flowing in the channel (¶37).
Patangay does not teach wherein the accelerometer is an angular accelerometer, and wherein the detected motion is angular motion.
Regarding the claimed angular accelerometer and angular motion,
Hoisington teaches the concept of an inertial sensor detecting motion imparted by a turbulent flow of fluid (¶63 teaches an aircraft 202 equipped with accelerometers for detecting linear and angular accelerations on all three axes in order to determine turbulence levels from the air),
wherein the inertial sensor is an angular accelerometer (as explained above with respect to ¶63).


As to claim 20, Patangay as modified teaches read-out circuitry 148 (Patangay) configured to determine a characteristic of the fluid (i.e. a level of turbulence - ¶38 of Patangay) based on the detected angular motion (¶38-39 pf Patangay teach that the inertial sensor outputs a signal corresponding to a level of turbulence and that the read-out circuitry uses the signal to detect the presence of stenosis based on the level of turbulence, meaning that the read-out circuitry determines the level of turbulence from the signal; this means that, in the modified Patangay, the turbulence level is determined from the detected angular motion from at least one of Hoisington’s angular accelerometers).

As to claim 21, Patangay as modified teaches a linear accelerometer (as taught by ¶63 of Hoisington) disposed in proximity to the channel (i.e. in sufficient proximity to take turbulence measurements from the channel), the linear accelerometer being configured to detect linear motion of the fluid (i.e. because the linear accelerometer detects linear motion), wherein the read-out circuitry 148 (Patangay) is configured to determine the characteristic of the fluid based on both the detected angular motion and the detected linear motion (as taught by ¶63 of Hoisington).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patangay in view of Hoisington as applied to claim 19 above and further in view of O’Brien (US 6401536 B1).
As to claim 23, Patangay as modified teaches the limitations of the claim except wherein the angular accelerometer comprises: 
a substrate; 
an anchor mounted to the substrate and extending substantially along a first axis; and 
a proof mass connected to the anchor via one or more hinges and configured to rotate about the first axis in response to the angular motion of the fluid.
O’Brien teaches an angular accelerometer (fig. 1) that comprises: 
a substrate 101; 
an anchor 120 mounted to the substrate (col. 2 lines 22-26) and extending substantially (as broadly recited) along a first axis (a direction perpendicular to the plane of fig. 1); and 
a proof mass 110 connected to the anchor via one or more hinges 130 and configured to rotate about the first axis in response to angular motion (col. 3 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Patangay as modified such that each angular accelerometer comprises an angular accelerometer having the structure taught by O’Brien since such modifications would be simple substitutions of one kind of 
Patangay as modified teaches that the proof mass rotates in response to the angular motion of the fluid.

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patangay2 in view of Hoisington et al. (US 20090076665 A1, hereinafter Hoisington).
As to claim 25, Patangay2 teaches wherein the inertial sensor 30 comprises an accelerometer (¶32) configured to detect motion of the fluid caused by the turbulence, and wherein the data is indicative of the detected motion.
Patangay2 does not teach wherein the accelerometer is an angular accelerometer and wherein the motion is angular motion about one or more axes.
Regarding the claimed angular accelerometer and angular motion,
Hoisington teaches the concept of an inertial sensor detecting motion imparted by a turbulent flow of fluid (¶63 teaches an aircraft 202 equipped with accelerometers for detecting linear and angular accelerations on all three axes in order to determine turbulence levels from the air),
wherein the inertial sensor is an angular accelerometer (as explained above with respect to ¶63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Patangay2 such that the turbulence level is determined using accelerometers for measuring linear and angular 

As to claim 26, Patangay2 teaches 26 wherein the inertial sensor 30 comprises an accelerometer (¶32) configured to detect motion of the fluid caused by the turbulence, and wherein the data is indicative of the detected motion.
Patangay2 does not teach wherein the accelerometer is a linear accelerometer wherein the motion is linear motion along one or more axes.
Regarding the claimed linear accelerometer and linear motion,
Hoisington teaches the concept of an inertial sensor detecting motion imparted by a turbulent flow of fluid (¶63 teaches an aircraft 202 equipped with accelerometers for detecting linear and angular accelerations on all three axes in order to determine turbulence levels from the air),
wherein the inertial sensor is an angular accelerometer (as explained above with respect to ¶63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Patangay2 such that the turbulence level is determined using accelerometers for measuring linear and angular accelerations on all three axes as taught by Hoisington so as to measure the turbulence level more accurately.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patangay2.

Patangay2 further teaches, in the embodiment of fig. 5, a fluidic sensor comprising a channel 144 with a region configured to create turbulence in a fluid flowing in the channel (¶37 teaches there is turbulence in the channel, meaning the region is taught), wherein the region comprises a corrugated region (of stent 142 – fig. 5; in this embodiment, the inertial sensor 146 for detecting turbulence, see ¶37, is attached with the stent 142 in the channel 144).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Patangay2 such that the inertial sensor is provided in the channel on a stent, as further taught by Patangay2, so as to more directly measure the turbulence and to improve fluid flow through the channel.
Patangay2 as modified teaches wherein the region comprises a corrugated region (of stent 142).

Claims 11-13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi (JP 2003020924 A) in view of Patangay et al. (US 20080139951 A1, hereinafter Patangay).
As to claim 11, Nagaishi teaches a fluidic sensor comprising: 
a channel 4 (fig. 1); 
a region configured to create turbulence in a fluid flowing in the channel (the EAST abstract teaches that there is turbulence in the fluid flow in the channel 4, meaning that the claimed region is taught); and 

Nagaishi does not teach that the sensor is an inertial sensor.
Patangay teaches a fluidic sensor comprising a channel 144 (fig. 5),
a region configured to create turbulence in a fluid flowing in the channel (¶37 teaches that turbulence occurs in the channel 144, meaning that the claimed region is taught), and
an inertial sensor 146 (¶37 teaches that element 146 is an accelerometer) disposed in proximity to the region and configured to detect motion of the fluid caused by the turbulence (as taught in ¶37; the Examiner notes that ¶31-32 of Patangay teach that a turbulence sensor 30 may be provided in the form of an accelerometer or a hot wire anemometer, and Nagaishi’s turbulence sensor is a hot wire anemometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nagaishi such that the turbulence is detected with an inertial sensor as taught by Patangay since the inertial sensor more directly detects the motion of the fluid.

As to claim 12, Nagaishi teaches read-out circuitry 10 configured to determine a characteristic (viscosity - ¶28) of the fluid based on the detected motion.

As to claim 13, Nagaishi teaches wherein the read-out circuitry is configured to determine a viscosity of the fluid based on the detected motion (¶28).


a channel 4; 
a region configured to create turbulence in a fluid flowing in the channel (the EAST abstract teaches that there is turbulence in the fluid flow in the channel 4, meaning that the claimed region is taught); 
an sensor 6 disposed in proximity to the region and configured to detect motion of the fluid caused by the turbulence (see the EAST abstract).
Nagaishi does not teach wherein the sensor 6 is an inertial sensor, and 
a wireless input/output (I/O) interface configured to transmit data indicative of the detected motion to an external device.
Patangay teaches a fluidic sensor comprising a channel 28 (fig. 3),
a region configured to create turbulence in a fluid flowing in the channel (¶32 teaches that turbulence occurs in the channel 28, meaning that the claimed region is taught), and
an inertial sensor 30 (¶32 teaches that element 30 is an accelerometer) disposed in proximity to the region and configured to detect motion of the fluid caused by the turbulence (as taught in ¶32; the Examiner notes that ¶31-32 of Patangay teach that sensor 30 may be provided in the form of an accelerometer or a hot wire anemometer, and Nagaishi’s turbulence sensor is a hot wire anemometer),
a wireless input/output (I/O) interface 32 (¶35) configured to transmit data indicative of the detected motion to an external device (since the data is transmitted wirelessly, it may be picked up by an external device, which is not positively recited as part of the claimed apparatus).
.

Claims 16 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi in view of Patangay as applied to one of claims 12 and 24 above and further in view of Howard et al. (US 20120304365 A1, hereinafter Howard).
As to claim 16, Nagaishi as modified teaches the limitations of the claim except an energy harvester configured to power the read-out circuitry.
Howard teaches an apparatus comprising an inertial sensor 200 (which is an accelerometer – figs. 4 and 6), read-out circuitry 131 (figs. 4 and 7) configured to analyze data 206 from the inertial sensor (¶83 teaches that a detection module 220 of the read-out circuitry 131 analyzes the sensor data 206), and an energy harvester (“any electromagnetic or kinetic energy harvesting system” - ¶68) configured to power the read-out circuitry (¶68 and fig. 4; it is noted that the read-out circuitry is additionally powered by a battery - ¶68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nagaishi as modified such that the read-out circuitry is powered using both an energy harvester and a battery as taught by Howard so as to increase reliability since multiple sources of energy are used.

As to claim 28, Nagaishi as modified teaches the limitations of the claim except an energy harvester configured to power the wireless I/O interface.
Howard teaches an apparatus comprising an inertial sensor 200 (which is an accelerometer – figs. 4 and 6), read-out circuitry 131 (figs. 4 and 7) configured to analyze data 206 from the inertial sensor (¶83 teaches that a detection module 220 of the read-out circuitry 131 analyzes the sensor data 206), and an energy harvester (“any electromagnetic or kinetic energy harvesting system” - ¶68) configured to power the read-out circuitry (¶68 and fig. 4; it is noted that the read-out circuitry is additionally powered by a battery - ¶68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nagaishi as modified such that the read-out circuitry is powered using both an energy harvester and a battery as taught by Howard so as to increase reliability since multiple sources of energy are used.

As to claim 29, Nagaishi as modified teaches (see the 112b rejection of this claim above for the examiner’s interpretation, wherein it is interpreted that claim 29 depends from claim 28) an energy storage system (battery - ¶68 of Howard) configured to store energy, wherein the wireless I/O interface 32 (Patangay) is configured to transmit the data to the external device (again, the external device is not positively recited as part of the claimed apparatus) periodically (reciting that the data is transmitted periodically is an intended use of the I/O interface because the interface is capable of being controlled to transmit periodically) using the stored energy.

Howard teaches, in a further embodiment (fig. 30), a sensing apparatus (figs. 29-30) in which an energy storage system 544 is charged with an energy harvester 546 (¶166).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nagaishi as modified such that the energy storage system stores energy captured from the energy harvester as further taught by Howard since such a modification would be a simple substitution of one method of using a battery and energy harvester for another for the predictable result that the read-out circuitry is still successfully powered.

Claims 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaishi (JP 2003020924 A) in view of Patangay et al. (US 20080139951 A1, hereinafter Patangay) and Hoisington et al. (US 20090076665 A1, hereinafter Hoisington).
As to claim 19, Nagaishi teaches a fluidic sensor comprising: 
a channel 4; and 
a turbulence sensor 6 disposed in proximity to the channel, the turbulence sensor 6 being configured to detect motion of a fluid flowing in the channel (see EAST abstract).
Nagaishi does not teach wherein the sensor 6 is an angular accelerometer, and wherein the motion is angular motion.

a region configured to create turbulence in a fluid flowing in the channel (¶37 teaches that turbulence occurs in the channel 144, meaning that the claimed region is taught), and
an inertial sensor 146 (¶37 teaches that element 146 is an accelerometer) disposed in proximity to the region and configured to detect motion of the fluid caused by the turbulence (as taught in ¶37; the Examiner notes that ¶31-32 of Patangay teach that a turbulence sensor 30 may be provided in the form of an accelerometer or a hot wire anemometer, and Nagaishi’s turbulence sensor is a hot wire anemometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nagaishi such that the turbulence is detected with an accelerometer as taught by Patangay since the accelerometer more directly detects the motion of the fluid.
Nagaishi as modified still does not teach wherein the accelerometer is an angular accelerometer and wherein the motion is angular motion.
Hoisington teaches the concept of an angular accelerometer detecting angular motion imparted by a turbulent flow of fluid (¶63 teaches an aircraft 202 equipped with accelerometers for detecting linear and angular accelerations on all three axes in order to determine turbulence levels from the air).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nagaishi as modified such that the turbulence is detected using accelerometers for measuring linear and angular 

As to claims 20 and 22, Nagaishi as modified teaches read-out circuitry 10 (Nagaishi - see EAST abstract) configured to determine a viscosity of the fluid based on the detected angular motion (Nagaishi - see EAST abstract; in light of Hoisington’s teachings, the detection motion is angular motion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090241659 A1 teaches the use of a linear accelerometer 5 on a wind turbine to measure motion from wind turbulence 
US 20020007665 A1 teaches the use of an angular accelerometer to measure viscosity, but the angular motion is not caused by turbulence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853